David J. O'Connor, Esq. Village Attorney, Weedsport
You have asked whether a village may enforce vehicle speed limits in accordance with the provisions of a local law rather than under section1180 of the Vehicle and Traffic Law.
Villages have been authorized to establish maximum speed limits on highways within the village (Vehicle and Traffic Law, § 1643). Penalties for violations of speed laws, including those established by villages under section 1643, are to be enforced as provided in the Vehicle and Traffic Law (id., § 1180[d], [f]).
  "Every person convicted of a violation of this section shall for a first conviction thereof be punished by a fine of not more than one hundred dollars or by imprisonment for not more than thirty days or by both such fine and imprisonment; for a conviction of a second violation, both of which were committed within a period of eighteen months, such person shall be punished by a fine of not more than two hundred dollars or by imprisonment for not more than ninety days or by both such fine and imprisonment; upon a conviction of a third or subsequent violation, all of which were committed within a period of eighteen months, such person shall be punished by a fine of not more than five hundred dollars or by imprisonment for not more than one hundred eighty days or by both such fine and imprisonment." (Id., § 1180[f].)
The regulation of use of public highways by motor vehicles is an area that has long been preempted by the State (People v Grant, 306 N.Y. 258,260 [1954]). The provisions of the Vehicle and Traffic Law are to be applicable and uniform throughout the State and no local authority may adopt regulations in conflict with that law unless expressly authorized by its provisions (id., § 1600). Further, except as otherwise provided by the Vehicle and Traffic Law, local authorities have no power to require a permit for the use of the public highways or to exclude any owner or operator of a motor vehicle from the free use of such public highways (id., § 1604).
The State Legislature has established penalties for the violation of State speed laws including those established locally by villages. We are not aware of any authorization in the Vehicle and Traffic Law for local regulations providing for enforcement of vehicle speed limits. These regulations are to be enforced under section 1180(f) of the Vehicle and Traffic Law.
We conclude that a local government must enforce vehicle speed laws under the provisions of the Vehicle and Traffic Law.